Case 2:16-cv-01183-TC Document 236 Filed 06/21/19 PageID.4050 Page 1 of 8




Brent O. Hatch (5715)                             Chul Pak (admitted pro hac vice)
Lara A. Swensen (8493)                            WILSON SONSINI GOODRICH &
HATCH, JAMES & DODGE, PC                          ROSATI, P.C.
10 W. Broadway, Suite 400                         1301 Avenue of the Americas, 40th Floor
Salt Lake City, Utah 84101                        New York, New York 10019
Tel: (801) 363-6363                               cpak@wsgr.com
bhatch@hjdlaw.com                                 Telephone: (212) 999-5800

Ryan A. Shores (admitted pro hac vice)            Attorneys for Defendants Vision Direct, Inc.,
SHEARMAN & STERLING LLP                           Walgreens Boots Alliance, Inc., and
401 9th Street NW, Suite 800                      Walgreen Co.
Washington, D.C. 20004
Tel: (202) 508-8000                               Alycia N. Broz (admitted pro hac vice)
Fax: (202) 508-8100                               VORYS, SATER, SEYMOUR AND
Ryan.Shores@shearman.com                          PEASE LLP
Stephen Fishbein (admitted pro hac vice)          52 E. Gay Street
599 Lexington Avenue                              Columbus, OH 43215
New York, NY 10022                                anbroz@vorys.com
Tel: (212) 848-4424                               Telephone: (614) 464-6400
SFishbein@Shearman.com
                                                  Attorneys for Luxottica Retail North
Attorneys for 1-800 Contacts, Inc.                America, Inc.

[Additional counsel listed in signature blocks]

                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF UTAH


J THOMPSON, et al., Individually and on               DEFENDANTS' MOTION TO
Behalf of All Others Similarly Situated,              COMPEL PRODUCTION OF
                                                      DOCUMENTS IN RESPONSE TO
                  Plaintiffs,                         REQUEST NO. 47

       v.                                             ORAL ARGUMENT REQUESTED

1-800 CONTACTS, INC., et al.,                         Case No.: 2:16-cv-01183-TC

                 Defendants.                          Judge Tena Campbell
                                                      Magistrate Judge Dustin B. Pead
    Case 2:16-cv-01183-TC Document 236 Filed 06/21/19 PageID.4051 Page 2 of 8




          Defendants move the Court, pursuant to DUCivR 37-1, to compel Plaintiffs to produce

information about Named Plaintiffs’ “use or purchase of eyeglasses.”

          Through Request 47, Defendants seek this information about eyeglasses to assess Named

Plaintiffs’ adequacy as class representatives and to evaluate the relevant market in this action. 1

Plaintiffs’ only objection is that the requested information is irrelevant. 2

          The first step in a rule of reason analysis under Section 1 of the Sherman Act is determining

whether a competitor possesses market power, which necessarily involves identification of the

relevant market. SCFC ILC, Inc. v. Visa USA, Inc., 36 F.3d 958, 965-966 (10th Cir. 1994) (citing

P. Areeda & H. Hovenkamp, Antitrust Law ¶ 518.1c, at 535 (Supp.1993)). “A plaintiff cannot

arbitrarily choose the product market relevant to its claims; instead, the plaintiff must justify any

proposed market by defining it with reference to the rule of reasonable interchangeability and

cross-elasticity of demand.” Buccaneer Energy (USA) Inc. v. Gunnison Energy Corp., 846 F.3d

1297, 1313 (10th Cir. 2017). Identification of the appropriate market is necessary to determine

“whether the alleged anticompetitive activity restrained trade, that is, raised price or reduced

output.” SCFC, 36 F.3d at 966.

          Plaintiffs claim that the relevant product market in this matter is “the market for online

sales of contact lenses.” Am. Compl. ¶ 36. Defendants seek discovery that goes to the core of this

allegation, including whether Named Plaintiffs themselves view eyeglasses as substitutes for

contact lenses. In fact, Plaintiff Thompson’s original complaint in this action alleged that




1   See Ex. 1; Ex. 4; Ex. 5.
2   See Ex. 2; Ex. 3.
                                                    2
    Case 2:16-cv-01183-TC Document 236 Filed 06/21/19 PageID.4052 Page 3 of 8




eyeglasses “provide[] some of the same benefits as contact lenses”. ECF 1, at 9-10.3

         Second, these documents are relevant to assess the appropriateness of this case proceeding

as a class action. Named Plaintiffs’ use and purchase of eyeglasses may bear upon the typicality

and adequacy of class representatives. For example, if a Named Plaintiff switched to eyeglasses

from contact lenses, either permanently or periodically, he or she may have divergent interests

from class members who continuously wear contacts. Frequent eyeglass-wearers’ online shopping

habits may differ fundamentally from those who rely only on contacts. So too, these individuals

may be exposed to a different volume and set of paid online advertisements, including those at

issue in this litigation.

         Documents relating to Named Plaintiffs’ purchase and use of eyeglasses directly pertain to

the relevant market analysis and putative class claims. Accordingly, Defendants request that

Plaintiffs’ objections be overruled, and that Plaintiffs be compelled to produce the requested

documents.



    Dated: June 21, 2019                         By:     /s/ Brent O. Hatch
                                                         HATCH JAMES & DODGE, P.C.
                                                         Brent O. Hatch (5715)
                                                         Lara A. Swensen (8493)




3 Indeed, this court has acknowledged that determination of the relevant product market is a fact-
intensive inquiry. Defendants seek additional facts to inform this analysis. Thompson v. 1-800
Contacts, Inc., No. 2:16-CV-1183-TC, 2018 WL 2271024, at *5 (D. Utah May 17, 2018).
                                                 3
Case 2:16-cv-01183-TC Document 236 Filed 06/21/19 PageID.4053 Page 4 of 8




Dated: June 21, 2019             By:    /s/ Todd M. Stenerson (signed with permission)
                                        SHEARMAN & STERLING LLP
                                        Todd M. Stenerson (admitted pro hac vice)
                                        Ryan A. Shores (admitted pro hac vice)
                                        Timothy J. Slattery (admitted pro hac vice)
                                        Rachel E. Mossman (admitted pro hac vice)
                                        Stephen Fishbein (admitted pro hac vice)

                                        Attorneys for 1-800 Contacts, Inc.




                                    4
Case 2:16-cv-01183-TC Document 236 Filed 06/21/19 PageID.4054 Page 5 of 8




Dated: June 21, 2019                    By:   /s/ Chul Pak (signed with permission)
                                              WILSON SONSINI GOODRICH &
                                              ROSATI, P.C.
                                              Chul Pak (admitted pro hac vice)
                                              Jeffrey C. Bank (admitted pro hac vice)
                                              Justin A. Cohen (admitted pro hac vice)

                                              Attorneys for Defendants Vision Direct,
                                              Inc., Walgreens Boots Alliance, Inc., and
                                              Walgreen Co.




                                    5
Case 2:16-cv-01183-TC Document 236 Filed 06/21/19 PageID.4055 Page 6 of 8




Dated: June 21, 2019           By:   /s/ Alycia N. Broz (signed with permission)
                                     VORYS, SATER, SEYMOUR AND PEASE
                                     LLP
                                     Alycia N. Broz (admitted pro hac vice)
                                     Kenneth J. Rubin (admitted pro hac vice)

                                     Attorneys for Luxottica Retail North America,
                                     Inc.




                                     6
 Case 2:16-cv-01183-TC Document 236 Filed 06/21/19 PageID.4056 Page 7 of 8




                                  RULE 37 CERTIFICATION

       Counsels for Defendants hereby certify that they have attempted, in good faith, to resolve

this dispute without Court assistance, including through repeated correspondence and telephone

conferences with Class Counsel.

       Specifically, all Defendants and Plaintiffs participated in two telephonic meet-and-confer

calls on November 7, 2018 at 11:00 a.m. MDT and December 19, 2018 at 12:00 p.m. MDT, but

were unable to resolve their differences regarding the relevance of the requested information.



 Dated: June 21, 2019                    By:     /s/ Todd M. Stenerson (signed with permission)
                                                 TODD M. STENERSON
                                                 Todd M. Stenerson (admitted pro hac vice)
                                                 Timothy J. Slattery (admitted pro hac vice)
                                                 Rachel E. Mossman (admitted pro hac vice)
                                                 SHEARMAN & STERLING LLP




                                                7
 Case 2:16-cv-01183-TC Document 236 Filed 06/21/19 PageID.4057 Page 8 of 8




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 21st day of June 2019, I caused the foregoing Motion to

Compel to be served on counsel of record via electronic filing.


                                              By:    /s/ Brent O. Hatch
                                                     HATCH, JAMES & DODGE, PC
                                                     Brent O. Hatch (5715)
                                                     Lara A. Swensen (8493)




                                                8
